JAMES E. GRAVES, JR., Circuit Judge, dissenting: This is a case about undisclosed information, uninformed decisions, and an arguably unfair process in determining whether Dallas Cowboys running back Ezekiel Elliott should be punished for allegations of domestic violence made by an accuser who was found not credible by the NFL’s lead investigator, who was then excluded from meetings with NFL Commissioner. Roger Goodell. Because I conclude that the dis-. trict court had subject matter jurisdiction, I respectfully dissent. . In 2016, allegations of domestic violence were made against Elliott in Columbus, Ohio. Columbus authorities investigated the allegations and declined to arrest or prosecute Elliott based on conflicting information and insufficient evidence. Pursuant to its Personal Conduct Policy, the National. Football League (NFL) launched a year-long investigation.1 Kia Roberts,2 NFL Director of Investigations, and Lisa Friel, NFL Senior Vice President and Special Counsel for Investigations, conducted the investigation and prepared a report. Roberts is the only investigator who participated in all 22 of the witness interviews, including those with Elliott’s accuser, who was interviewed six different times.3 Friel was not present for any of the witness interviews. Roberts, not Friel, was then excluded from the meetings with Goo-dell and his outside advisors to discuss the allegations against Elliott and whether Elliott should receive any punishment. Goo-dell is the person solely responsible, under the NFL-National Football League Players Association (NFLPA) Collective Bargaining Agreement (CBA), for punishing NFL players. We now know that Roberts’ recommendation was that there should be no punishment. On August 11, 2017, the NFL sent Elliott a letter informing him of Goodell’s decision to suspend him for six games. The NFLPA appealed on behalf of Elliott pursuant to the CBA. Goodell assigned the appeal to Harold Henderson. During the arbitration proceedings, the NFLPA sought to compel the testimony of Roberts and the accuser. They also asked that the NFL provide the investigative notes. Again, Roberts was the only investigator to "interview all witnesses, including the accuser, who is the sole witness to any alleged domestic violence. Two of the accuser’s six-interviews were transcribed and are in the record. Roberts took notes on the other four interviews, but the NFL did hot turn those notes over to -the NFLPA. Additionally, the NFL objected to the rer quest for Roberts .to testify on the basis that her testimony would be “cumulative and unnecessary” in light of Friel’s attendance at the hearing. Importantly, Roberts had formed the opinion that the accuser was not credible. Henderson granted the motion to compel as to Roberts, but denied the requested relief as to the accuser and the -investigative notes. During arbitration, it was revealed that Goodell had met with Friel and other advisors, outside the presence of Roberts, to: decide Elliott’s, punishment. The- NFLPA then sought to compel Goo-dell’s testimony to determine what information he had been provided before he decided to impose the suspension. Henderson denied the request. The three-day arbitration hearing ended on August 31, 2017, the record was closed, and Henderson stated that he would announce his decision shortly thereafter, The following day, September 1, 2017, the NFLPA sued the NFL on behalf of Elliott in the Eastern District of Texas seeking vacatur of the pending decision of the arbitrator based on the factual scenario presented in this case. The NFLPA also filed an emergency motion for a temporary restraining order and a preliminary injunction. The district court conducted a.preliminary injunction hearing on September 5, 2017. Also on September 5, Henderson issued his decision affirming Goodell’s six-game suspension, and the NFL filed a complaint in the Southern District of New York (Case No. 1:17-CV-06761-KPF) seeking to confirm and enforce the arbitration award. The Texas district court delayed ruling on the NFLPA’s emergency motion and called for additional briefing due by Wednesday, September 6, 2017, on jurisdiction and the issuance of the arbitrator’s decision, On September 8, 2017, the district court entered a Memorandum Opinion and Order granting the NFLPA’s motion and enjoined the suspension of Elliott pending the court’s final ruling on the petition. On September 11, 2017, the NFL filed a notice of appeal and an emergency motion to stay the injunction in the district court. The NFL acknowledged the existence and requirements of Rule 8 of the Federal Rules of Appellate Procedure, but included the following statement: “Absent an order from this Court granting a stay, Respondents intend to seek a stay from the Fifth Circuit tomorrow morning.” Also on September 11, the district court entered an order for expedited briefing on the NFL’s emergency motion ’ for stay. The NFL’s reply was due September 13 at 5 p.m. and the NFLPA’s response was due September 15 at 5 p.m,- Both parties filed their briefs on September 13. Rather than wait for the district court to rule on its motion, the NFL then filed on September 15, 2017, an Emergency Motion for Stay Pending Appeal with this court seeking a ruling by September 19 and no later than September 26. The district court denied the NFL’s stay on September 18. This court allowed both deadlines to pass, as there is no emergency. However, panel members called for supplemental briefing on the issue of jurisdiction and set the matter for oral argument. The majority now concludes that the district court lacked subject matter jurisdiction when it issued the preliminary injunction, vacates, and remands with instructions to dismiss. 1 disagree and conclude that the district court indeed had subject matter jurisdiction.4 I agree with the majority that this court reviews questions of subject matter jurisdiction de novo. But I disagree with the majority’s repeated suggestion that we are here on the appeal of the district court’s preliminary injunction as opposed to the NFL’s motion for stay. The majority adopts the NFL’s position that the district court lacked subject matter jurisdiction because the NFLPA filed the action- prematurely without having, exhausted contractual procedures under the CBA, i.e., awaiting the issuance of the arbitrator’s written decision. Specifically, they assert that exhaustion is required under the Labor Management Relations Act (LMRA) and that exhaustion means the final decision of the arbitrator must have issued. However, neither the NFL nor the majority cites a single case where a court held that the petitioner failed to exhaust in a situation like this. Instead, both cite various cases which are dissimilar and ignore cases which do not support a conclusion of lack of subject matter jurisdiction. The district court granted the preliminary injunction, saying: “Based upon the preliminary injunction standard, the Court finds, that Elliott did not receive a fundar mentally fair hearing, necessitating the Court grant the request for preliminary injunction.” The court concluded that it had jurisdiction under section 301 of the LMRA. As the court said in its September 8 order granting the stay: For a federal court to maintain jurisdiction over the alleged breach of a collective bargaining agreement, an LMRA “claim must satisfy three requirements: (1) a claim of a violation of (2) a contract (3) between an employer and a labor organization.” Carpenters Local Union 1846 of United Bhd. of Carpenters and Joiners of Am., AFL-CIO v. Pratt-Farnsworth, Inc., 690 F.2d 489, 500 (5th Cir. 1982). As long as these three requirements are met an individual can sue for breach of the collective bargaining agreement. DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 163 [103 S.Ct. 2281, 76 L.Ed.2d 476] (1983) (citing Smith v. Evening News Ass’n, 371 U.S. 195 [83 S.Ct. 267, 9 L.Ed.2d 246] (1962)). Here, the NFLPA alleges a violation of a contract, the CBA. The CBA was entered into by the NFLPA, a labor organization, arid the NFL, an employer. Further, as the NFL conceded at oral argument, there is no explicit requirement of exhaustion in the LMRA. The LMRA states: Suits for violation of contracts between an employer and a labor organization representing employees in an industry affecting commerce as defined in this chapter, or between any such labor organizations, may be brought in any district court of the United States having jurisdiction of the parties, without respect to the amount in controversy or without regard to the citizenship of the parties. 29 U.S.C. § 185(a). The NFLPA asserts that the district court correctly exercised jurisdiction under the LMRA and cites Houston Refining, L.P. v. United Steel, Paper & Forestry, Rubber, Mfg., 765 F.3d 396 (5th Cir. 2014), for the proposition that “an ‘alleged violation’ [of a CBA] satisfies section 301(a)’s jurisdictional requirement.” Id. at 403 (citing Textron Lycoming Reciprocating Engine Div., AVCO Corp. v. United Auto., Aerospace & Agric. Implement Workers of Am., Int’l Union, 523 U.S. 653, 658, 118 S.Ct. 1626, 140 L.Ed.2d 863 (1998). Further, “the alleged violation of a labor contract is both necessary and sufficient to invoke federal subject-matter jurisdiction under section 301(a) of the Labor Management Relations Act, 29 U.S.C. § 185(a).” Id. at 405-06. This court concluded that, “[b]ecause a party need only allege the violation of a labor contract to invoke federal subject-matter jurisdiction under section 301, this requirement was easily satisfied here.” Id. at 406. Such is the case here and our binding authority controls. Thus, I agree with the NFLPA that exhaustion is a prudential consideration and not a strict jurisdictional prerequisite. Additionally, the Supreme Court in Tex-tron made clear that: “ ‘Suits for violation of contracts’ under § 301(a) are not suits that claim a contract is invalid, but suits that claim a contract has been violated.” Textron, 523 U.S. at 657, 118 S.Ct. 1626. The NFLPA asserts that the NFL violated the CBA. That alleged violation is all that is required to allow the district court to exercise jurisdiction. Moreover, as the majority concedes, the controlling authority explicitly states that an employee is only required to “attempt use of the contract grievance procedure.” Republic Steel Corp. v. Maddox, 379 U.S. 650, 652, 85 S.Ct. 614, 13 L.Ed.2d 580 (1965) (emphasis added). With regard to the majority’s quote from Maddox regarding the exclusivity of a grievance procedure, in context, that quote is actually referencing “[a] contrary rule which would permit an individual employee to completely sidestep available grievance procedures in favor of a lawsuit.... ” Id. at 653, 85 S.Ct. 614. There was no complete sidestep of available grievance procedures here. Instead, the NFLPA clearly attempted to use the contract grievance procedure set out in the CBA, as acknowledged by the majority. The NFLPA filed a lawsuit only after discovery of the NFL’s alleged violations of the CBA and the adverse rulings which prevented exploration of the extent of the alleged violations. Regardless, in Rabalais v. Dresser Industries, Inc., 566 F.2d 518 (5th Cir. 1978), this court acknowledged the following exceptions to exhaustion: (1) the union wrongfully refuses to process the employee’s grievance, thus violating its duty of fair representation, Vaca v. Sipes, supra; (2) the employer’s conduct amounts to a repudiation of the remedial procedures specified in the contract, id.; Boone v. Armstrong Cork Co., 384 F.2d 285 (5th Cir. 1967); or (3) exhaustion of contractual remedies would be futile because the aggrieved employee would have to submit his claim to a group “which is in large part chosen by the (employer and union) against whom (his) real complaint is made.” Glover v. St. Louis-S.F. Ry. Co., 393 U.S. 324, 330, 89 S.Ct. 548, 551, 21 L.Ed.2d 519 (1969). See generally Smith v. Pittsburgh Gage & Supply Co., 464 F.2d 870 (3d Cir. 1972). Id. at 519. See also Maddox, 379 U.S. at 650, 85 S.Ct. 614; and Vaca v. Sipes, 386 U.S. 171, 184-185, 87 S.Ct. 903, 17 L.Ed.2d 842 (1967) (discussed more fully herein). This court has also said that an individual may attack an arbitration award where the grievance procedure was “substantially inadequate.” Harris v. Chem. Leaman Tank Lines, Inc., 437 F.2d 167, 171 (5th Cir. 1971). The Rabalais court noted that “[a]n employer can obviously take a stance contrary to that of the employee during the grievance process without being deemed to have repudiated that process.” Rabalais, 566 F.2d at 520. However, it is undisputed that failure to comply with the terms or procedures of the CBA is a breach. These exceptions establish that, “full exhaustion is not inevitably required by a court before it will exercise jurisdiction under § 301.” Ramirez-Lebron v. Int’l Shipping Agency, Inc., 593 F.3d 124, 132 (1st Cir. 2010) (quoting Hayes v. New England Millwork Distribs., Inc., 602 F.2d 15, 18 (1st Cir. 1979)). Further, any exhaustion requirement is not “unlimited,” particularly where “circumstances have impugned the integrity of the arbitration process.” Id. at 132. In Ramirez-Lebron, the First Circuit said that “[t]his appeal in the end is about the fundamental fairness of the arbitration process.” Id. at 134 (emphasis original). The court further concluded, consistent with Vaca, 386 U.S. at 185, 87 S.Ct. 903, that an employer is “es-topped” from using a CBA or an arbitration award to shield itself from answering factual allegations that may have tainted the award. Id. at 134-135. More significantly, the Ramirez-Lebron court concluded, under Vaca, that the employer’s breach of the terms of the CBA constituted repudiation of the grievance procedures. Ramirez-Lebron, 593 F.3d at 134. See also Vaca, 386 U.S. at 185, 87 S.Ct. 903. This authority directly contradicts the majority’s statement, without authority, that this opinion conflates a claim for breach of a CBA with a claim for repudiation of a CBA.5  The district court' here concluded that, under the second Rabalais exception above, the NFL had repudiated the required procedures set forth in the CBA. The court further found, based upon the preliminary injunction standard, that Elliott did not receive a fundamentally fair hearing. Under Article 46 of the CBA, a player is entitled to counsel and has the right, along with the ÑFLPA and 3STFL, “to attend all hearings provided for in this Article and to present, by testimony or otherwise, any evidence relevant to the hearing.” Art. 46 § 2(b). Additionally, “the parties shall exchange copies of any exhibits upon which they intend to rely no later than three (3) calendar days prior to the hearing.” Art. 46 at.§ 2(g)(i). The NFLPA and Elliott were arguably denied the right to “present, by testimony or otherwise, any evidence relevant to the hearing.” At the hearing, the NFL attempted to keep Roberts, the only investigator to interview all witnesses, from testifying and denied access to the invesr tigative notes and :the opportunity to question.the accuser. The.NFL’s arbitrator then denied access to the investigative notes. Four of the interviews with the accuser were not transcribed, but were in those notes. The arbitrator also denied the opportunity to question the accuser, who wag the only witness to any alleged domestic violence. After the NFLPA was successful in compelling Roberts’ testimony, the NFLPA discovered that Roberts was excluded from meetings with Goodell and outside advisors. The arbitrator then denied the opportunity to question Goo-dell, The revelation of Roberts’ exclusion suggests that Goodell was not fully informed before making his decision about the appropriate punishment. That is important for two reasons: 1) The arbitrator properly gave deference to the commissioner; and 2) all of that is “evidence relevant to the hearing.” Also, as the NFL clearly relied on the accuser’s interviews and there were only transcripts of two of those six interviews, the investigative notes likely should have been exchanged. All of these actions “impugned the integrity of the arbitration, process.” See Ramirez-Lebron, 593 F.3d at 132. Thus, the NFL’s refusal to follow those agreed upon procedures in the CBA resulted in a repudiation of the grievance procedure sufficient to vest jurisdiction in the district court. Id. at 134. See also Vaca, 386 U.S. at 185, 87 S.Ct. 903; and Rabalais, 566 F.2d at 519. To briefly address the authority cited by the majority, I begin with Vaca, which the majority cites for the proposition that, “[ojutside of limited circumstances, the failure to ‘fully exhaust[]’ contracted for ‘grievance procedures’ places an employee's claim for breach of a collective bargaining agreement beyond ‘judicial review.’” However, that is not what Vaca says. Vaca states: “However, if the wrongfully discharged employee himself resorts to the courts before the grievance procedures have been fully exhausted, the employer may well defend on the ground that the exclusive remedies provided by such a contract have not been exhausted.’* Vaca, 386 U.S. at 184, 87 S.Ct. 903. Further, the court said: However, because these contractual remedies have been devised and are often controlled by the union and the employer, they may well prove unsatisfactory or unworkable for the individual grievant. The problem then is to determine under what circumstances the individual employee may obtain judicial review of his breach-of-contract claim despite his failure to secure relief through the contractual remedial procedures. Id. at 184-185, 87 S.Ct. 903, The Court went on to say: “To leave the employee remediless in such circumstances would ... be a great injustice. We cannot believe that Congress, in conferring upon employers and unions the power to establish exclusive grievance procedures, intended to confer ... such unlimited discretion to deprive injured employees of all remedies for breach of contract.” Id. The Vaca Court in no way said that only the arbitrator’s written award constitutes exhaustion and that failure to fully exhaust places a breach of contract claim outside judicial review. Moreover, Vaca cites Maddox for the proposition that “it is settled that the employee must at least attempt to exhaust exclusive grievance and arbitration procedures established by the bargaining agreement.” Vaca, 386 U.S. at 184-185, 87 S.Ct. 903 (emphasis added). The attempt to exhaust was made here and the contractual remedy proved unsatisfactory—those are the only requirements under Vaca. The majority relies on Meredith v. Louisiana Federation of Teachers, 209 F.3d 398 (5th Cir. 2000), for the proposition that a federal court lacks jurisdiction absent exhaustion. However, the employee in Meredith failed to take the final step in the grievance procedure, i.e., “seeking to compel arbitration.” Id. at 402. Importantly, this court did not say that Meredith was required to await the arbitrator’s written decision, but rather, that she had to at least seek to compel arbitration—-as is consistent with Supreme Court precedent requiring an attempt. Here, the NFLPA took the final required step in the grievance procedure and attempted arbitration. Further, in Meredith, this court concluded that the. district court properly found the employer was estopped from raising the defense of non-exhaustion of remedies because it repudiated the contract. Id. at 402-OS. Additionally, because Meredith is easily distinguished, there is no violation of the rule of orderliness. The majority also cites United Paperworkers International Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 108 S.Ct. 364, 98 L.Ed.2d 286 (1987). Misco involved the attempt to set aside a final arbitration award and did not involve a breach of contract or an alleged issue of exhaustion. The general statement quoted by the majority neither contradicts nor complements the other authority cited herein. However, notably, the Misco Court said: “Of course, decisions procured by the parties through fraud or through the arbitrator’s dishonesty need not be enforced.” Id. at 38, 108 S.Ct. 364. Here, there is no claim of fraud, but, without the ability to question Goodell under these circumstances, it is likely impossible to determine whether information was intentionally withheld from him or whether he was provided false information. Further, the cases the majority cites from the Sixth and Seventh Circuits both involved ongoing proceedings, unlike here, where the proceedings had concluded and the record was closed. Additionally, the majority states that the “parties contracted to have an arbitrator make a final .decision.” The parties also contracted to be allowed “to present, by testimony or otherwise, any evidence relevant to the hearing” and “to exchange copies of any exhibits upon which they intend to rely no later than three (3) calendar days prior to the hearing.” Art. 46 § 2(b), (g)(i). The NFLPA alleges a breach of that contract. The record was closed and there was no chance of the arbitrator revisiting any erroneous rulings prior to the issuance of a written decision. The LMRA does not explicitly require exhaustion, the binding authority only requires an attempt, and it is undisputed that there are exceptions. Thus, the NFLPA’s complaint in district court was not premature. For the reasons stated herein, I conclude that the district court properly exercised subject matter jurisdiction. Also, as the NFL is unable to show a likelihood of success on the merits or any irreparable injury for purposes of a stay, I would deny the motion for stay. Moreover, “the maintenance of the status quo is an important consideration in granting a stay.” Dayton Bd. of Educ. v. Brinkman, 439 U.S. 1358, 1359, 99 S.Ct. 28, 58 L.Ed.2d 67 (1978). The status quo is Elliott continuing to play pending resolution of the claim filed below.  . Under the NFL Personal Conduct Policy: “In cases where a player is not charged with a crime, or is charged but not convicted, he may still be found to have violated the Policy if the credible evidence establishes that he engaged in conduct prohibited by this Personal Conduct Policy.” (Emphasis added).   , Roberts is a former assistant district attorney who prosecuted domestic violence and other cases,   . Various other NFL or NFLPA representatives were present for some of the interviews.   . The district court also should have been allowed, in the first instance, to consider the motion to dismiss presently pending before it.   . The majority attempts to distinguish Ramirez-Lebron. However, no party was excluded from arbitration in that case. Although there are no explicit allegations of fraud here, there are explicit allegations of a breach of contract which impugned the integrity of the process and resulted in repudiation.